Title: To Alexander Hamilton from John Wilkins, Junior, 20 August 1799
From: Wilkins, John, Jr.
To: Hamilton, Alexander


Sir
Philadelphia 20th. August 1799

I expected when the law of March last was passed “for the better organizing of the Troops of the United States, & for other purposes” that the Quarter Master department would be immediatly arranged according to it, & that a Quarter Master Genl. would be appointed with high military rank; but I have been ordered to this place to take charge, for the present, of the Department. All that I have done, as yet, is to establish an office at this place, to examine & settle the accounts of the different persons employed, & to distribute stores to them to their different places of destination. It is now most certainly time, that the department was organized, & that Deputies were appointed for the different armies; and that its duties were distinctly separated, & reduced to system. Should I proceed in this organization, making the appointments of Deputies, together with Division & Brigade Quarter Masters, & establishing a system under my instruction, when soon after another head must be appointed to the department, who may dislike my appointments & the arrangement I have made and desire to change them, which would be the source of great confusion & embarrassment. The sooner therefore, a Quarter Master General is appointed under the law, the sooner will order & system be introduced into the Department.
I have had the appointment of Quarter master General for the Western army upwards of three years. The dispersed situation of the troops, the extent of country they embrace, the number of posts, the variety of transportation used, & to keep up the accounts for the disbursements of cash, & the expenditure of different stores, require constant attention & controul. Being ordered to remain here has occasioned considerable embarrassment in my accounts & abuses have been made, which from my remote situation I have not been able to correct.
The following order is pursued in the distribution of publick stores—Indian goods, Ordnance stores, Hospital stores & clothing are transported from Philadelphia to Pittsburgh, from whence, they are distributed to the different post they are intended. Those destined for the Lakes, are sent up the Allegheny river to the mouth of French Creek & from thence to Le Boeuf, which is at the head of the navigation of French Creek; at both those posts there are excellent store houses, built on publick ground, & surrounded by good pickets. From Le Boeuf the stores are transported in waggons to Presq’Isle, & shipped from thence to the posts on the Lakes. At Presq’Isle there are good store houses & a saw mill belonging to the United states on publick ground. The Stores for the posts on the Ohio and Mississippi are ship’d at Pittsburgh for the places of their destination. The store keepers at the different posts, under the title of assistant Quarter Masters, are charged with all the stores sent to the post under their direction, together with all the Quarter Master stores purchased, & delivered them, & are to account for the same by regular orders & receipts.
The principal objects of disbursement of cash for the western army, are the purchase of Quarter Master stores & means of transport; Transportation; building & repairs to Forts & Barracks; building & repairs to their vessels on the Lakes & payment of their captains & crews; the captain & crews of two Gallies on the Mississippi; store keepers; &c. which when extended into detail occasion a great Variety & complication of accounts.
I have been particular respecting the Quarter Master department for the western army, to explain its situation, & the necessity of being with it. My services can be best rendered in that country, & my wish is to remain in the same situation I have been with respect to it. The law of March last states, “but the provisions of this act are not to affect the present Quarter Master General of the army of the United States, who in case a Quarter Master General is appointed by virtue of this act, is to act as Deputy Quarter Master Genl.” My services as Deputy will probably be required, where I am most capable of performing the duty, with the western army.
In the plan you propose “for providing & issuing the military supplies” in the part respecting the Purveyor, it directs his having three assistants, & that “the person who now resides at the seat of Government in Quality of Quarter Master General may perform the duty of first mentioned assistant.” When I was appointed Quarter Master Genl my sphere of Duty was confined to the western army, with which I still wish to serve. I have been long with it, & during the time, I hope, I have not been inattentive to acquire a knoledge of the Military & civil duties relative to the department of which I had the direction. Abstracted from every other consideration, which under the circumstances of this arrangement would be among the least, the compensation allowed to me would not enable me to reside at the seat of government.
I submit these observations to your candor & better judgement with pleasure.
I have the honour to be   Sir   with the greatest respect your obt. Sr
Jno. Wilkins Jr
The Honble Major Genl. Hamilton
